DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: NON-CONTACT DEVELOPER BIAS VOLTAGE CONTROL FOR IMAGE FORMING APPARATUS.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-23, 32-35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujihara et al. US Pub 2010/0129102 A1 (Fujihara).
Regarding claim 1, Fujihara teaches an image forming apparatus comprising: 
a rotatable image bearing member (9); 
a charging member (7) configured to electrically charge the image 5bearing member; 
a rotatable developer carrying member (81) provided so as to oppose the image bearing member in non-contact (has a gap of 1mm or less) with the image bearing member and configured to carry a developer (¶0030); 
an applying portion (85/86) configured to apply, to the developer carrying 10member (81), a developing voltage in a combination form of a DC voltage and an AC voltage (¶0076); 
a detecting portion (14a) configured to detect a first current value (ΔVa, the current is detected by being converted into a voltage by the resistor, ¶0104) and a second current value (ΔVb, the current is detected by being converted into a voltage by the resistor, ¶0104) of currents flowing between the image bearing member and the developer carrying member (¶0074-¶0077); and 
15a controller (10/CPU 11) configured to control the applying portion, 
wherein when a difference between the first current value (ΔVa) and the second current value (ΔVb) which are detected by the detecting portion exceeds a threshold in a state in which the image bearing member and the developer carrying member are rotated and the developing 
Regarding claim 2, Fujihara teaches an image forming apparatus according to Claim 1, 
wherein the first current value (ΔVa) is a maximum value of the current value detected by the detecting 25portion (14a) in a state in which the developing voltage is applied to the developer carrying member (¶0103-¶0105), and 
the second current value (ΔVb) is a minimum value of the current value detected by the detecting portion (14a) in the state in which the developing10209756(CFE06788) 82 voltage is applied to the developer carrying member (¶0103-¶0105), and 
wherein when a difference between the maximum value (V) and the minimum value (Vdc2) exceeds a threshold (¶0081-¶0082), the controller sets the AC voltage (s11), applied to the developer carrying member, at a value smaller (FIG. 5) than an AC voltage applied to 5the developer carrying member during detection of the current value (¶0081-¶0082).  
Regarding claim 3, Fujihara teaches an image forming apparatus according to Claim 2, wherein when the detecting portion detected that the difference between the maximum value (¶0077) and the minimum value (¶0061) exceeded the threshold (¶0078-¶0079), 
the controller (10/CPU 11) stepwise lowers the AC 10voltage applied to the developer carrying member and detects whether or not a difference between a maximum value and a minimum value of current values flowing between the image bearing member and the developer carrying member exceeds the threshold again (¶0105).  
Regarding claim 4, Fujihara teaches 15an image forming apparatus according to Claim 2, 
+1) of a current value flowing between the image bearing member and the developer carrying member on a positive side of the AC voltage applied to the developer carrying member or a fourth current value (V_) of a current value flowing between the image bearing member and the 20developer carrying member on a negative side of the AC voltage applied to the developer carrying member (¶0065-¶0067), and 
wherein when a difference between a maximum value and a minimum value of the third current value detected by the detecting portion or a difference between a maximum value and a minimum value of the fourth current 25value detected by the detecting portion exceeds the threshold (¶0061-¶0066), the controller sets the AC voltage, applied to the developer carrying member, at a value smaller than an AC applied to the developer carrying member during detection of the current10209756(CFE06788) 83 value (¶0067-¶0069).  
Regarding claim 5, Fujihara teaches an image forming apparatus according to Claim 2, wherein the detecting portion detects a third current value (V +1) of a current value flowing between 5the image bearing member and the developer carrying member on a positive side of the AC voltage applied to the developer carrying member or a fourth current value (V_) of a current value flowing between the image bearing member and the developer carrying member on a negative side of the AC voltage applied to the developer carrying member (¶0049), and 
10wherein when the controller (10/CPU 11) calculates a first average of the third current value detected by the detecting portion in a periodic time(duty) of the AC voltage or a second average of the fourth current value detected by the detecting portion in the periodic time and then a difference between a maximum value and a minimum value of the calculated first 
Regarding claim 6, Fujihara teaches 20an image forming apparatus according to Claim 2, wherein when the difference between the maximum value and the minimum value is the threshold or less, the controller does not change setting of the AC voltage applied to the developer carrying member (in other words the default measurement state, ¶0061).  
Regarding claim 7, Fujihara teaches 25an image forming apparatus according to Claim 2, wherein the controller controls the AC voltage applied to the developer carrying member, on the basis of the difference between the maximum value and the minimum value10209756(CFE06788)84 of the current values detected by the detecting portion in a time in which the image bearing member or the developer carrying member rotates through at least one-full-circumference (discharge detection state lasts for a given length of time during which the drum and developing roller rotate several times, ¶0064).  
Regarding claim 9, Fujihara teaches an image forming apparatus according to Claim 1, wherein the controller (10/CPU 11) controls the AC voltage applied to the developer carrying member in 15synchronism with a driving time of the image bearing member or the developer carrying member (¶0064).  
claim 10, Fujihara teaches an image forming apparatus according to Claim 1, wherein the controller (10/CPU 11) controls the AC voltage applied to the developer carrying member 20when a temperature, a humidity or atmospheric pressure is changed (¶0071).  
Regarding claim 11, Fujihara teaches an image forming apparatus according to Claim 1, wherein the AC voltage applied to the developer carrying member has a rectangular waveform (¶0049).  
Regarding claim 12, Fujihara teaches 25an image forming apparatus according to Claim 1, wherein when the controller (10/CPU 11) performs an operation in which the controller controls the AC voltage applied to the developer carrying member, the image bearing member or the10209756(CFE06788) 85 developer carrying member of which one rotation time is longer than a one rotation time of the other member is rotated through at least one-full-circumference (plurality of rotations, ¶0064).  
Regarding claim 13, Fujihara teaches 5an image forming apparatus comprising: 
a rotatable image bearing member (9); 
a charging member (7) configured to electrically charge the image 5bearing member; 
a rotatable developer carrying member (81) provided so as to oppose the image bearing member in non-contact (has a gap of 1mm or less) with the image bearing member and configured to carry a developer (¶0030); 
an applying portion (85/86) configured to apply, to the developer carrying 10member (81), a developing voltage in a combination form of a DC voltage and an AC voltage (¶0076); 

15a controller (10/CPU 11) configured to control the applying portion, 
wherein when a certain elapsed from timing when the AC voltage 20applied to the developer carrying member changes from a negative to a positive or from the positive to the negative in a state in which the image bearing member and the developer carrying member are rotated and the developing voltage is applied to the developer carrying member (¶0050), the controller controls the AC voltage applied to the developer carrying member (¶0050), on the basis of the current value 25detected by the detecting portion (¶0050).  
Regarding claim 14, Fujihara teaches an image forming apparatus according to Claim 13, wherein in a case10209756(CFE06788)86 that a difference between the maximum value and the minimum value exceeds a threshold when the certain elapsed from the timing when the AC voltage applied to the developer carrying member changes from the negative to the positive or from the positive to the negative (¶0061-¶0081), the controller sets the AC voltage, applied to the 5developer carrying member, at a value smaller than an AC voltage applied to the developer carrying member during detection of the current value (¶0084).  
Regarding claim 15, Fujihara teaches an image forming apparatus according to Claim 13, wherein when the current value detected the detecting portion is a threshold or less (S8, ¶0076), the 10controller (10/CPU 11) does not change the AC voltage applied to the developer carrying member (81).  
claim 16, Fujihara teaches an image forming apparatus according to Claim 13, wherein when the detecting portion detected that the current value exceeded a threshold, the 15controller (10/CPU 11) lowers stepwise the AC voltage applied to the developer carrying member and then detects whether or not the current value of the current flowing between the image bearing member and the developer carrying member exceeded the threshold again (¶0078-¶0079).  
Regarding claim 17, Fujihara teaches 20an image forming apparatus according to Claim 13, wherein the detecting portion detects the current value of the current flowing between the image bearing member and the developer carrying member in a region in which the AC voltage applied to the developer carrying member is a certain voltage (¶0084).  
Regarding claim 18, Fujihara teaches 25an image forming apparatus according to Claim 13, further comprising: 
an exposure portion (4) configured to expose a charged surface of the image bearing member to light (¶0024),10209756(CFE06788) 87 
wherein with respect to an axial direction of the developer carrying member, a charging region of the image bearing member charged by the charging member is broader than a developer carrying region (because it’s a corona-discharge type) of the developer carrying member carrying the developer thereon (¶0029), 
5wherein with respect to the axial direction of the developer carrying member, the exposure portion (4) is capable of exposing the image bearing member to light in a region broader than the developer carrying region of the developer carrying member (¶0035-¶0037), and 

Regarding claim 19, Fujihara teaches an image forming apparatus according to Claim 13, wherein the controller (10/CPU 11) controls the AC voltage applied to the developer carrying member, on 20the basis of the difference between the current value detected by the detecting portion in a time in which the image bearing member or the developer carrying member rotates through at least one-full-circumference (discharge detection state lasts for a given length of time during which the drum and developing roller rotate several times, ¶0064).  
Regarding claim 20, Fujihara teaches an image forming apparatus according to Claim 13, wherein the 25controller (10/CPU 11) controls the AC voltage applied to the developer carrying member in synchronism with a driving time of the image bearing member or the developer carrying member (FIG. 4).  
Regarding claim 21, Fujihara teaches an image forming apparatus according to Claim 13, wherein the controller controls the AC voltage applied to the developer carrying member when a temperature, a humidity or atmospheric pressure is changed (¶0071).  
claim 22, Fujihara teaches an image forming apparatus according to Claim 13, wherein the AC voltage applied to the developer carrying member has a rectangular waveform (¶0066).  
Regarding claim 23, Fujihara teaches an image forming apparatus according to Claim 13, wherein when 10the controller (10/CPU 11) performs an operation in which the controller controls the AC voltage applied to the developer carrying member, the image bearing member or the developer carrying member of which one rotation time is longer than a one rotation time of the other member is rotated through at least one-full-circumference (¶0064).  
Regarding claim 32, Fujihara teaches 10an image forming apparatus comprising: 
a rotatable image bearing member (9); 
a charging member (7) configured to electrically charge the image bearing member (9); 
a rotatable developer (81) carrying member provided so as to oppose the 15image bearing member (9) in non-contact (has a gap of 1mm or less) with the image bearing member and configured to carry a developer (¶0030); 
an applying portion (85/86) configured to apply, to the developer carrying 10member (81), a developing voltage in a combination form of a DC voltage and an AC voltage (¶0076); 
a detecting portion (14a) configured to detect a first current value (ΔVa, the current is detected by being converted into a voltage by the resistor, ¶0104) and a second current value (ΔVb, the current is detected by being converted into a voltage by the resistor, ¶0104) of currents flowing between the image bearing member and the developer carrying member (¶0074-¶0077); and 
15a controller (10/CPU 11) configured to control the applying portion, 

Regarding claim 33, Fujihara teaches an image forming apparatus according to Claim 32, wherein the first 5current value (ΔVb) is a maximum value of the current value detected by the detecting portion in a state in which the developing voltage is applied to the developer carrying member, and 
the second current value (ΔVa) is a minimum value of the current value detected by the detecting portion in the state in which the developing voltage is applied to the developer carrying member (s14-s17).  
Regarding claim 34, Fujihara teaches an image forming apparatus according to Claim 33, wherein in a case that a difference between the maximum value and the minimum value of the current value detected by the detecting portion exceeded a first threshold (¶0076-¶0079), the controller (10/CPU 11) makes the AC voltage applied to the developer carrying member 15smaller than an AC voltage applied to the developer carrying member during detection of the current value (¶0084), and 
wherein in a case that the current value exceeded a second threshold even when the difference between the maximum value and the minimum value of the current value detected by the detecting portion is the first threshold or less (¶0076-¶0079), 20the controller (10/CPU 11) 
Regarding claim 35, Fujihara teaches an image forming apparatus according to Claim 33, wherein the 25controller (10/CPU 11) does not change the AC voltage applied to the developer carrying member (81) in a case that the difference between the maximum value and the minimum value of the current value detected by the detecting portion is the first10209756(CFE06788)93 threshold or less and that the current value is the second threshold or less (¶0076-¶0079).  
Regarding claim 37, Fujihara teaches 20an image forming apparatus according to Claim 33, wherein the controller (10/CPU 11) does not change the AC voltage applied to the developer carrying member in a case that the difference between the maximum value and the minimum value of the calculated average is the first threshold or less and that the calculated average is the second threshold or less (¶0076-¶0079).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Fujihara et al. US Pub 2010/0129102 A1 (Fujihara) and Nakagawa et al. US 6,266,508 B1 (Nakagawa).
Regarding claims 8 and 36, Fujihara teaches 5an image forming apparatus according to Claims 1 and 33. Furthermore Fujihara teaches the controller outputs a value obtained by averaging the 10value of the current value outputted from the detecting portion in a periodic time of the AC voltage (FIG. 6-7).  
Fujihara differs from the instant claimed invention by not explicitly disclosing: rectifying the output. However this is a known technique. Nakagawa teaches a rectifier element with the resistor element as part of the voltage applying device for the developer carrying member (FIG. 17). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the technique of incorporating a rectifier (such as the one shown in FIG. 3 of Nakagawa) into the detection circuit 14a since Nakagawa teaches that for non-contact developers, rectifier elements provide a known way to adjust the detection of the developer bias (C3 L5-20).

Allowable Subject Matter
Claims 24-31 are allowed.

The prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“20wherein a time required for controlling the AC voltage so that the AC voltage is the threshold or less is shorter than a time from a start of unsealing of the opening by winding up the sealing member through rotation of the rotatable member until the unsealing of the opening is ended,” [emphasis added]. Claims 25-31 are considered allowable by virtue of their dependence on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852